Title: Dumas to the American Commissioners, 27[-29] January 1779: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, January 27[–29], 1779, in French: Yesterday the States of Holland resolved to annul the resolution of November 18, which excepted ships’ timbers from convoy protection, and to protect their commerce to the fullest extent guaranteed by the treaties [with Britain]. Tomorrow the assembly will work on the response to the French ambassador. Our friend will leave the next day. This has been a great victory over English influence. January 28: Today the States General adopted the same resolution. January 29: The Admiralty’s response is so ambiguous that Amsterdam threatens a new protest, claiming all that was needed was to communicate to France the resolution of the 26th; the assembly will be prolonged until next Tuesday or Wednesday [February 2–3].>
